Citation Nr: 0600949	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  03-12 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a left hand 
disorder as a result of a cold injury.  

4.  Entitlement to service connection for a bilateral foot 
disorder as a result of a cold injury.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from March 1953 to April 1955.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

The veteran was afforded a hearing before a hearing officer 
at the RO in June 2003.  A transcript of the hearing has been 
associated with the claims folder.

The issue of entitlement to service connection for a left 
foot disorder due to a cold injury is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A hearing loss disability is not shown.  

2.  Tinnitus is not shown.  

3.  A left hand disorder was not manifest in service and is 
not attributable to service.  


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in 
or aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.385 (2005).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

3.  A left hand disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Initially, the Board notes there has been a significant 
change in the law with the enactment of VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letter from the RO 
to the veteran in April 2002.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claims and the claimant was afforded additional time to 
submit such evidence.  Thus, the claimant has been provided 
notice of what VA was doing to develop the claims, notice of 
what the claimant could do to help the claims and notice of 
how the claims were still deficient.  The veteran was also 
provided notice that he should submit pertinent evidence in 
his possession per 38 C.F.R. § 3.159(b)(1).  He was advised 
of how and where to send this evidence and how to ensure that 
it was associated with his claims.  

The claimant, however, was provided notice which was 
adequate.  Following the April 2002 notice, the March 2003 
statement of the case and January 2005 supplemental statement 
of the case issued constituted subsequent process.  The 
veteran has not shown how any error was prejudicial.  
Moreover, the essential fairness of the adjudication was not 
affected.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claims.  The claimant has been 
provided notice of what VA was doing to develop the claims, 
notice of what the claimant could do to help the claims and 
notice of how the claim were still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  VA 
examination reports are on file.  The Board finds that VA has 
done everything reasonably possible to assist the claimant.  
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claims and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  In addition, service 
connection may be granted for a chronic disease, including 
organic disease of the nervous system, if manifested to a 
compensable degree within one year following service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309. For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2005). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes the veteran did not engage in 
combat with the enemy.  Thus, he is not entitled to 
application of the provisions of 38 U.S.C.A. § 1154(b) (West 
2002).

Hearing Loss & Tinnitus

The Board finds that service connection is not warranted for 
a hearing loss disability or tinnitus.  Service medical 
records are negative for reference to hearing loss or 
tinnitus.  While the veteran's DD Form 214 reflects that he 
was assigned to an artillery unit during service, the March 
1955 separation examination report shows the ears and drums 
were normal.  Whispered voice testing was 15/15 in the right 
ear and 15/15 in the left ear.  His hearing was assigned a 
physical profile of "1."  Equally important, there is no 
competent post-service evidence of a hearing loss disability 
or tinnitus.  

The Board notes the veteran is competent to report his 
symptoms; however, he is not a medical professional and his 
statements do not constitute competent medical evidence in 
regard to diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494- 95 (1992) (lay persons are not competent to offer 
evidence that requires medical knowledge).  The Board notes 
that on VA examination in May 1992, the tympanic membranes 
were noted to be clear.  The veteran did report decreased 
auditory acuity, with loss noted over the last 10 years.  
While a June 2000 VA treatment record notes hearing tests 
were recommended following the veteran's complaints of 
hearing loss, the record is completely negative for a hearing 
loss disability or tinnitus.  Absent a current disability, 
service connection is not warranted.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board is aware that the veteran reported hearing loss or 
decreased acuity in May 1992.  However, he reported that such 
had been noted over the last 10 years.  Even if we accept 
that a layman is competent to report a decrease in acuity, 
his own statements place the onset decades after service, 
rather than during service.  

In summary, there is no evidence of tinnitus or hearing loss 
in service or within the post service year, and no post-
service evidence of tinnitus or a hearing loss disability (as 
defined by section 3.385).  The preponderance of the evidence 
is against the claim and there is no doubt to be resolved.  
Consequently, the benefits sought on appeal are denied.  

Left Hand Disorder

The Board finds that service connection for a left hand 
disorder is not warranted.  Service medical records are 
negative for a left hand disease or injury, and there is no 
reference to a cold injury to the left hand.  At separation 
in March 1955, the upper extremities were normal, and 
assigned a physical profile of "1."  

As noted, the veteran's statements do not constitute 
competent medical evidence in regard to diagnosis or 
etiology.  Espiritu, supra.  There is no competent evidence 
that any left hand disorder is related to service.  The Board 
notes that nonunion of the left small proximal phalanx was 
attributed to a fracture 16 weeks earlier in a February 2000 
VA treatment record, and complaints of left hand pain in 
October 1999 were noted in association with the veteran 
having hit his left hand against a tree branch.

In summary, there is no competent evidence of a left hand 
injury or disease in service and no competent evidence 
relating any post-service disorder of the left hand to 
service.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  Consequently, 
the benefits sought on appeal are denied.  


ORDER

Service connection for a hearing loss disability is denied.  

Service connection for tinnitus is denied.  

Service connection for a left hand disorder is denied.  


REMAND

The veteran asserts that he had a cold injury to his feet 
during service.  The March 1955 separation examination report 
shows that the feet were normal.  Post service VA treatment 
records reflect various foot disorders, to include a November 
2001 notation of swelling to the left 2nd digit and pressure, 
and osteoarthritis was noted in a February 2001 treatment 
record.  The Board notes that a March 2000 treatment record 
notes peripheral neuropathy was secondary to diabetes 
mellitus.  A medical opinion would assist in the 
determination as to whether any bilateral foot disorder is 
related to in-service disease or injury.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, this issue is 
REMANDED to the agency of original jurisdiction (AOJ) for the 
following development:

The AOJ should schedule the veteran for 
a VA examination.  The examiner should 
review the claims file.  The examiner 
should provide a response to the 
following.  Is there any evidence of 
cold injury to the feet?  If so, is it 
at least as likely as not that any 
current bilateral foot disorder is 
related to service?

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


